

117 S2932 IS: To designate the facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, as the “Captain Robert C. Harmon and Private John R. Peirson Post Office Building”.
U.S. Senate
2021-10-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2932IN THE SENATE OF THE UNITED STATESOctober 5, 2021Ms. Baldwin (for herself and Mr. Johnson) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, as the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.1.Captain Robert C. Harmon and Private John R. Peirson Post Office Building(a)DesignationThe facility of the United States Postal Service located at 430 South Knowles Avenue in New Richmond, Wisconsin, shall be known and designated as the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Captain Robert C. Harmon and Private John R. Peirson Post Office Building.